Citation Nr: 9908453	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from June 1983 to November 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  The August 1995 rating decision denied 
service connection for aggravation of a preexisting left knee 
disorder.  The veteran disagreed with the determination and a 
timely substantive appeal was filed.  


FINDING OF FACT

The pre-existing left knee disorder did not display an 
increase in severity of the underlying pathology during 
service.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131, 1153, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.306 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. §  5107(a).  The Board finds that he has 
presented a claim which is not implausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  38 U.S.C.A. § 5107(a).

Service academy and pre-commission physical examination 
records, dated in March 1979; reveal that the veteran had a 
history of posterior cruciate ligament repair of the left 
knee in October 1977.  The veteran reportedly was not 
restricted in his activities; he played sports, ran, and had 
no pain or instability complaints.  Physical findings reveal 
1+/4+ residual instability of the left knee.  An X-ray of the 
left knee revealed metal suture wires in the medial femoral 
condyle, and two small ossicles in the posterolateral 
capsule.  The diagnosis was slight residual instability of 
the left knee.  It was remarked that the veteran did not seem 
functionally impaired.  

Service entrance physical examination records report a 
history of a pre-existing left knee injury and resultant 
surgery.  Other than a report of left knee scars, the 
entrance physical findings were absent for any left knee 
pathology.  In January 1986 the veteran reported "clicking" 
left knee cartilage.  In a January 1994 physical examination 
questionnaire, the veteran complained of occasional (left 
knee) soreness that was noted while on cruise while walking 
decks.  It was reported that the left knee was not 
symptomatic and did not require treatment.  A contemporaneous 
physical examination revealed no pertinent symptoms or 
complaints.  The remaining service medical records are 
negative for any pertinent complaints or findings.  At 
separation from service a physical examination revealed that 
there was no left knee sequelae.  

A VA medical examination was performed in March 1995.  The 
veteran reported a pre-service left knee injury resulting in 
a torn left posterior cruciate ligament that necessitated 
surgical repair.  He stated that four years later a piece of 
surgical wire was removed from the knee.  It was reported 
that since then he had returned to full activities, although 
during service he had noticed problems with knee pain upon 
exertion.  He stated that was unable to run more than two to 
three miles or play impact sports on hard surfaces.  It was 
stated that he had no instability or locking, but there was 
swelling three or four times a year if he overexerted.  The 
veteran reported that he was unable to stand for more than a 
couple of hours at a time before he had knee pain.  The 
veteran did not use medications for his knee symptoms and he 
had not had any further evaluations or treatment for knee 
pain.  The veteran was employed full time as a deputy 
sheriff.  

A physical examination showed that the veteran had full range 
of motion of the left knee.  The veteran was able to squat 
and stand with some discomfort.  There was moderate 
anteroposterior, internal, and external rotary laxity.  There 
was no tenderness, redness, or swelling of the joint.  A mild 
patellar click was elicited upon flexion and extension of the 
left leg.  The diagnostic assessment indicated that the 
veteran had some left knee pain suggestive of early mild 
post-traumatic degenerative change that was fairly well 
compensated at present, and some anteroposterior laxity and 
patellar click and scarring all suggestive of some post-
traumatic degenerative change.   A VA X-ray of the left knee 
was performed in April 1995.  The radiographic report  showed 
metallic wires in the medial femoral condyle, and multiple 
irregular osseous opacities projected medial to the medial 
tibial plateau likely secondary to trauma.


Analysis

Service connection may be granted for a disorder incurred or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.306(a) (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991 & Supp. 1998); 38 C.F.R. § 3.306(b) (1998). 

The veteran claims that his left knee disorder increased in 
severity while in service.  A history of a left knee injury 
requiring surgery was shown upon the veteran's entrance into 
service.  Since a pre-existing left knee disorder has been 
established, the question now turns on whether the pre-
existing disorder underwent an increase in severity during 
service.  The record shows that other than a January 1986 
reported of "clicking" left knee cartilage, and a January 
1994 complaint of occasional knee soreness, the veteran's 
service medical records are essentially quiescent for left 
knee complaints, findings, or pathology.  At separation from 
service it was reported that there was no left knee 
pathology.  The service medical records do not reveal any 
evidence of intervening trauma associated with his 
complaints.  Shortly after service, the veteran reported some 
left knee symptoms.  However, there are no clinical records 
that point to an increase in severity of his pre-existing 
left knee disorder.  There is no medical evidence that shows 
the veteran's left knee disorder had significantly changed 
during service.  It is pertinent to note that temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service", unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  

It is apparent from a review of the evidence that the 
veteran's very minimal left knee complaints during service 
were intermittent or temporary flare-ups at worst.  The 
veteran's lay testimony concerning an increase in severity of 
his left knee disorder is not considered competent because 
lay persons generally lack the expertise necessary to opine 
on matters involving medical knowledge.  Kirwin v. Brown, 8 
Vet. App. 148 (1995); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994);  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
There is no medical evidence to support such an assertion.  

ORDER

Service connection for a pre-existing left knee disorder is 
denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 
- 5 -


- 5 -


